Citation Nr: 0217639	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  02-00 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for sural nerve neuritis, secondary to an avulsion fracture 
of the proximal fifth metatarsal.

2.  Entitlement to an initial rating in excess of 10 percent 
for postoperative residuals of an avulsion fracture of the 
proximal fifth metatarsal.

3.  Entitlement to an initial rating in excess of 10 percent 
for a postoperative scar, secondary to an avulsion fracture 
of the proximal fifth metatarsal.

4.  Entitlement to an initial rating in excess of 0 percent 
for residuals of a tonsillectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to August 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in July 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, granting 
entitlement of the veteran to service connection for 
postoperative residuals of an avulsion fracture of the 
proximal fifth metatarsal and assigning a 10 percent 
evaluation therefor, and for residuals of a tonsillectomy, 
for which a 0 percent rating was assigned, effective from 
September 1999.  A notice of disagreement with the ratings 
assigned was received by the RO in August 2000, and a 
substantive appeal followed in January 2002.  

Based on the veteran's contentions and submission of private 
medical evidence, the RO in rating action entered in July 
2002 expanded the grant of service connection for 
postoperative residuals of an avulsion fracture of the 
proximal fifth metatarsal to include separate grants of 
service connection for sural nerve neuritis and a 
postoperative scar of the foot.  While the RO thereafter 
advised the veteran of its July 2002 action and informed him 
of his right to appeal the ratings assigned, the initial 
ratings for the sural nerve neuritis and postoperative scar 
of the affected foot are derived from the grant of service 
connection for an avulsion fracture of the proximal fifth 
metatarsal, the initial rating of which is an issue on 
direct appeal to the Board.  Based on their relationship to 
the certified issue, those matters, too, are within the 
Board's jurisdiction, and in the absence of the RO's 
acknowledgment of that fact or any development of those 
issues, further actions as set forth in the Remand portion 
of this document are needed.  See Manlincon v. West, 12 Vet. 
App. 239 (1999).

In his VA Form 9, filed in January 2002, the veteran 
requested a hearing before the Board, sitting at the RO.  
Such request was acknowledged by the RO in April 2002 
correspondence, and in May 2002, the veteran requested in 
writing that his request for a hearing be withdrawn.  No 
other request for a hearing remains pending at this time.


FINDING OF FACT

The existence of residuals of an inservice tonsillectomy are 
not demonstrated by medical data complied from the time of 
the veteran's discharge from service until the present.


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 0 
percent for residuals of a tonsillectomy have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.20, 4.97, Diagnostic Code 6599-6516 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Considerations

It is significant that a major change in the law was 
effectuated during the pendency of this appeal, when on 
November 9, 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined and expanded the obligations of VA with 
respect to its duty to assist, and superseded the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as 
of that date.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

As well, changes to the Code of Federal Regulations were 
made in response to the VCAA, and made effective November 9, 
2000, except the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), which were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

As the veteran's claim herein at issue was pending when the 
aforementioned changes to the law and regulations were made 
effective, he is entitled to consideration of his claim 
under the version of the law or regulation most favorable to 
him.  Karnas, supra.  In Janssen v. Principi, 15 Vet. App. 
370 (2001), the Court noted that the VA's General Counsel 
had determined that the VCAA is more favorable to claimants 
than the law in effect prior to its enactment.  See 
VAOPGCPREC 11-2000 (Nov. 27, 2000).  Thus, consideration of 
this matter under the VCAA is to be herein afforded.

Under the applicable changes brought about by the VCAA, VA 
has a duty to advise the veteran of the requirements of his 
claim, to notify him of any information and evidence needed 
to substantiate and complete such claim, and to assist him 
in obtaining that evidence.  It is apparent that the veteran 
was specifically made aware of the changes brought about by 
the VCAA in the RO's letter, dated April 11, 2001, to him.  
Through such document, as well as the statement of the case 
of September 2001 and other notifications provided to him by 
the RO, he was appropriately informed of the evidence needed 
to substantiate and complete his claim.  He also has been 
invited to submit evidence and argument in support of such 
claim.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
Court held that both the statute, 38 U.S.C. § 5103(a), and 
the regulation, 38 C.F.R. §  3.159, clearly require the VA 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary.  This has been accomplished 
by the RO in its April 2001 letter to the veteran.  In his 
May 2001 statement, the veteran acknowledged an 
understanding of the VA's duty-to-assist obligation and 
reported that he had no additional evidence to submit.

Lastly, it is noted that in connection with the veteran's 
claim for an initial rating in excess of 0 percent for 
residuals of a tonsillectomy, he was afforded VA medical 
examinations in December 1999 and January 2001.  The veteran 
does not otherwise reference his receipt of medical 
treatment during postservice years for residuals of a 
tonsillectomy, or otherwise points to any other deficiency 
or lapse with respect to the VA's actions in complying with 
its duty-to-assist obligation.

Based on the circumstances of this appeal, a remand to the 
RO would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
veteran under the VCAA and its implementing regulations, 
and, as such, further development requiring expenditure of 
VA resources is not warranted.  


Factual Background

Service medical records of the veteran indicate that, due to 
the presence of tonsil stones, he underwent a tonsillectomy 
in March 1993.

On a VA medical examination through QTC Management Group in 
December 1999, the veteran complained that, at times, his 
throat became very dry, especially at night or after 
drinking wine in the evening.  Clinically, his throat was 
normal.  Blood testing and a chest X-ray were found to be 
normal.  The diagnosis was of status-post tonsillectomy with 
no residuals.  In the opinion of the examiner, there were no 
findings to warrant entry of a diagnosis pertaining to the 
previous tonsillectomy.

Further VA examination was conducted through a fee-basis 
physician in January 2001, at which time the veteran 
reported the presence of a scratchy throat, frequent cough, 
difficulty in swallowing food, and the need to avoid alcohol 
and cigars.  Clinical evaluation of the oral cavity and 
oropharynx showed well-healed areas from the tonsillectomy.  
No evidence of tonsillar tags was noted.  The base of the 
tongue, laryngeal inlet, vallecula, and epiglottis were all 
within normal limits by indirect laryngoscopy.  The 
interarytenoid and arytenoid regions showed evidence of 
edema and erythema.  A chart review revealed no prior 
problems relating to the prior tonsillectomy.  The diagnosis 
was of status post tonsillectomy with no residuals.  The 
veteran's complaints of dry throat, cough, and sore throat 
were attributed by the examiner to gastroesophageal reflux 
disease.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned a separate 
diagnostic code (DC).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

At the time of an initial rating, separate or "staged" 
ratings may be assigned for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Review of the record indicates that the veteran, by 
means of his notice of disagreement of August 2000 
challenged the disability rating initially assigned by the 
RO for his service-connected residuals of a tonsillectomy.  
As such, there is presented in this matter an "original 
claim" as contemplated by Fenderson, supra, as opposed to a 
claim for an "increased rating."  

Chronic laryngitis warrants a 30 percent rating where there 
is hoarseness, with thickening or nodules of the cords, 
polyps, submucous infiltration, or pre-malignant changes on 
biopsy.  38 C.F.R. § 4.97, DC 6516.  With hoarseness and 
inflammation of the cords or mucous membrane, a 10 percent 
rating is for assignment.  Id.

In this instance, no residuals of the veteran's inservice 
tonsillectomy have been identified by medical data from the 
time of his discharge from service until the present, and, 
as such, there is no basis for the assignment of a 
compensable evaluation under the diagnostic criteria set 
forth in DC 6516 or any alternate DCs.  See Fenderson, 
supra.  Although it is noted that edema and erythema of the 
interarytenoid and arytenoid regions were shown on a VA 
examination in early 2001, those abnormalities were not 
found by the examining physician to be manifestations of the 
veteran's tonsillectomy.  In this regard, it is noted that 
the VA examiners in 1999 and 2001 both found that no 
residuals of the tonsillectomy were present, notwithstanding 
the veteran's various complaints.  In addition, it is not 
shown, or alleged, that medical treatment of any kind was 
received by the veteran from the time of his discharge from 
active duty in August 1999 until the present.  Evidence on 
file fails to corroborate the veteran's contention that the 
residuals of his tonsillectomy are compensably disabling, 
and inasmuch as a preponderance of the evidence is against 
the claim for an initial rating in excess of 0 percent for 
the residuals of the veteran's tonsillectomy, such claim 
must be denied.

As the evidence against the claim outweighs the evidence in 
support of the claim, the benefit-of the-doubt rule is not 
for application in this instance.  38 U.S.C.A. § 5107.


ORDER

An initial rating in excess of 0 percent for residuals of a 
tonsillectomy is denied.


REMAND

The other certified issue developed for the Board's review 
at this time is that of the veteran's entitlement to an 
initial rating in excess of 10 percent for postoperative 
residuals of an avulsion fracture of the proximal fifth 
metatarsal.  It is also evident that the veteran initiated 
an appeal regarding the initial rating assigned for such 
disability prior to the RO's action in which it expanded the 
grant of service connection therefor to include sural nerve 
neuritis and a postoperative scar of the proximal fifth 
metatarsal.  Yet, the RO erroneously did not include those 
disabilities for which expanded grants of service connection 
were made in its development of the claim for an initial 
rating of the postoperative residuals of an avulsion 
fracture of the fifth metatarsal.  See Manlincon, supra.

It is of note that, under recently finalized regulations, 
the Board is permitted to undertake certain development 
actions on its own.  See 67 Fed. Reg. 3099 (Jan. 23, 2002).  
However, in this case the fact that little or no 
development, including issuance of a statement of the case, 
was undertaken regarding the veteran's claims for initial 
ratings for sural nerve neuritis and a postoperative scar of 
the fifth metatarsal, remand of this matter and the 
intertwined issue involving the initial rating of the 
postoperative residuals of the avulsion fracture, is 
required.  As that is the case, use of the Board's own 
internal development procedures is precluded.  See 
Chairman's Memorandum No. 01-02-01, paragraph 9(c) (Jan. 29, 
2002).  

In view of the foregoing, and inasmuch as a rating 
examination has not to date been undertaken for evaluation 
of the sural nerve neuritis or postoperative scar of the 
fifth metatarsal, further development of this portion of the 
appeal is deemed to be necessary.  Accordingly, such matters 
are REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issues of the 
veteran's entitlement to initial ratings 
for sural nerve neuritis, postoperative 
residuals of an avulsion fracture of the 
proximal fifth metatarsal, and a 
postoperative scar of the proximal fifth 
metatarsal.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the 
VCAA (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107), 
as well as the implementing regulations, 
are fully complied with and satisfied, 
to include notifying the veteran in 
writing of what evidence, if any, will 
be obtained by him and what evidence, if 
any, will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claims for initial ratings for sural 
nerve neuritis, postoperative residuals 
of an avulsion fracture of the proximal 
fifth metatarsal, and a postoperative 
scar of the proximal fifth metatarsal.  
The RO should also advise the veteran of 
his right to submit any additional 
argument and/or evidence in support of 
such claims.  Such evidence may be of a 
lay or medical variety, including but 
not limited to records or opinions from 
medical professionals as to the severity 
of his sural nerve neuritis from January 
2002 to the present, postoperative 
residuals of an avulsion fracture of the 
proximal fifth metatarsal from September 
1999 to the present, and a postoperative 
scar of the proximal fifth metatarsal 
from January 2001 to the present, or lay 
statements from family members or others 
as to their knowledge of any particular 
disability herein at issue and its 
effects on the veteran's daily 
activities.  

3.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who evaluated and/or 
treated him for his service-connected 
sural nerve neuritis, postoperative 
residuals of an avulsion fracture of the 
proximal fifth metatarsal, and a 
postoperative scar of the proximal fifth 
metatarsal from the time of his 
discharge from service in August 1999 to 
the present.  The approximate dates of 
any such evaluation or treatment should 
also be provided, to the extent 
possible.  

Upon receipt of the foregoing 
information, and upon obtaining any 
needed authorization, the RO should 
obtain copies of pertinent evaluation 
and treatment records not already on 
file which were compiled by VA and non-
VA medical professionals or institutions 
referenced in connection with the 
aforementioned request.  

Any and all pertinent VA treatment 
records not already on file, which were 
compiled from August 1999 to the 
present, must be obtained regardless of 
whether in fact the veteran responds to 
the foregoing request.  

Such records, once obtained, must then 
be added to the claims folder.

4.  Thereafter, the veteran is to be 
afforded VA orthopedic and neurological 
examinations for the purpose of 
determining the severity of his service-
connected sural nerve neuritis, 
postoperative residuals of an avulsion 
fracture of the proximal fifth 
metatarsal, and a postoperative scar of 
the proximal fifth metatarsal.  The 
veteran's claims folder in its entirety, 
to include a copy of this remand, is to 
be furnished to the examiners prior to 
any evaluation of the veteran for use in 
the study of this case.  Such 
examinations are to include a review of 
the veteran's history and current 
complaints, as well as a comprehensive 
clinical evaluation and any and all 
diagnostic studies, including magnetic 
resonance imaging, electromyogram, 
and/or nerve conduction study, deemed 
warranted by either examiner.  All 
applicable diagnoses must be fully set 
forth.  If either examiner is unable to 
render any finding or opinion requested, 
it should be so indicated on the record 
and the reasons therefor should be 
noted.  The factors upon which any 
medical opinion is based should be set 
forth for the record. 

The orthopedic examiner should provide 
detailed findings as to the following:

(a)  Describe the state of the 
veteran's right proximal fifth 
metatarsal, including whether 
there has been present a 
moderate, moderately severe, 
or severe foot injury from the 
time of the veteran's 
discharge from service in 
September 1999 until the 
present.

(b)  Whether there is present 
or absent objective evidence 
of marked deformity 
[pronation, abduction, etc.], 
pain on manipulation and use 
accentuated, an indication of 
swelling on use, and 
characteristic callosities 
attributable to the service 
connected metatarsal fracture; 
or whether there is present or 
absent marked pronation, 
extreme tenderness of the 
plantar surfaces of the feet, 
marked inward displacement and 
severe spasm of the tendo 
achillis on manipulation, 
which are not improved by 
orthopedic shoes or appliances 
attributable to the service 
connected metatarsal fracture?

(c)  Whether or not all toes 
tend toward dorsiflexion, with 
some limitation of 
dorsiflexion at the ankle to a 
right angle, shortened plantar 
fascia, and marked tenderness 
under the metatarsal heads 
attributable to the service 
connected metatarsal fracture; 
and whether or not there is 
present or absent marked 
contraction of the plantar 
fascia with dropped forefoot, 
all toes hammertoes, very 
painful callosities, and 
marked varus deformity 
attributable to the service 
connected metatarsal fracture 
?

(d)  Whether there is present 
or absent nonunion or malunion 
of the tarsal or metatarsal 
bones attributable to the 
service connected metatarsal 
fracture, and, if so, is the 
degree of nonunion/malunion 
severe, moderately severe or 
moderate?

(e)  Ascertain whether the 
right proximal fifth 
metatarsal exhibits weakened 
movement, excess fatigability 
or incoordination attributable 
to the service-connected 
disability attributable to the 
service connected metatarsal 
fracture, and, if feasible, 
any determination should be 
expressed in terms of the 
degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to 
any pain, weakened movement, 
excess fatigability or 
incoordination.

(f)  Identify whether there is 
present or absent objective 
signs of pain of the right 
proximal fifth metatarsal 
attributable to the service 
connected metatarsal fracture 
and whether such pain, if any, 
could significantly limit 
functional ability during 
flare-ups or when the affected 
part is used repeatedly over a 
period of time.  This 
determination should also, if 
feasible, be portrayed in 
terms of the degree of 
additional range of motion 
loss due to pain on use or 
during flare-ups.  

(g)  Regarding the 
postoperative scar of the 
right fifth metatarsal, the 
examiner should note whether 
the scar is deep (exhibiting 
soft tissue damage), whether 
it is unstable (frequent loss 
of covering of the skin of the 
scar), and whether there is 
present or absent poor 
nourishment, repeated 
ulceration, tenderness and 
pain on objective 
demonstration, and/or a 
limitation of function 
associated therewith.

The neurological examiner 
should respond in detail to 
the following:

(a)  The examiner should be 
asked to describe the 
condition of the right fifth 
metatarsal from a neurological 
standpoint from January 2002 
to the present, noting any 
neurological abnormality 
referable to the service-
connected sural nerve 
neuritis, as secondary to an 
avulsion fracture of the fifth 
metatarsal.

(b)  If neurological 
impairment is noted, the nerve 
affected, as well as all 
pertinent manifestations, must 
be fully noted.

(c)  The examiner should note 
whether any nerve involvement 
results in complete or 
incomplete paralysis, and, if 
incomplete paralysis is found, 
whether such paralysis is 
mild, moderate, or severe in 
degree.

(d)  The presence or absence 
of neuritis and/or neuralgia 
of the affected nerve must 
also be set forth.

5.  Thereafter, the RO should review the 
reports of the requested VA orthopedic and 
neurological examinations to ensure that 
they comport with the Board's request.  If 
any deficiency is noted, the RO should 
return the report(s) in question to the 
examiner(s) for correction of the 
deficiency.
6.  Lastly, the RO should readjudicate the 
issues of the veteran's entitlement to an 
initial rating in excess of 20 percent for 
sural nerve neuritis, entitlement to an 
initial rating in excess of 10 percent for 
postoperative residuals of an avulsion 
fracture of the proximal fifth metatarsal, 
and entitlement to a rating in excess of 
10 percent for a postoperative scar, 
secondary to an avulsion fracture of the 
proximal fifth metatarsal, on the basis of 
all the evidence of record and all 
governing legal authority, including the 
Veterans Claims Assistance Act of 2000 and 
its implementing regulations, as well as 
Fenderson v. West, 12 Vet. App. 119 (1999) 
and the revised criteria for rating skin 
disabilities.    
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a statement of the 
case/supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  This should include a recitation 
of the revised criteria for rating skin 
disabilities.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned to 
the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claims in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  This 
matter must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


